Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/06/2021 has been entered. Claims 1-15, 17, 19, 21-23, 26 and 39-40 are cancelled, claims 16, 18, 34 and 38 are amended, and new claim 41 is added. Claims 16, 18, 20, 24-25, 27-38 and 41 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Ms. Tanya S. Gaylord (Registration No. 71344) on 04/13/2021.
The application has been amended as follows: 
Claim 16, lines 20-21: “a first light-emitting area” is corrected as - -a first point light source- -.
Claim 16, lines 21-22: “a second light-emitting area” is corrected as - -a second point light source- -.
Claim 34, line 14: “the side” is corrected as - -a side- -.

Allowable Subject Matter
Claims 16, 18, 20, 24-25, 27-38 and 41 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a planar illumination device as set forth in claims 16, 18, 20, 24-25, 27-38 and 41.
Regarding claim 16, the prior art of record, taken along or in combination, fails to disclose or suggest a planar illumination device comprising a light guide plate having a side surface and a principal surface; a light source facing the side surface of the light guide plate; and a fixing member that fixes the light guide plate to the light source, wherein the light source includes a plurality of point light sources, each of which includes a light emitting area, thereby the light source including a plurality of light-emitting areas, the fixing member includes a base and an adhesive layer bonded to the light source and the light guide plate, the base has a plurality of cut-out portions in front of each of the point light sources and a plurality of protrusions provided to a region other than a side to which the light is output from the light-emitting areas of the light source, the cut-out portions and the protrusions formed in a comb shape, the adhesive layer has a base portion collectively covering surfaces of the plurality of the point light sources, and a plurality of protrusions provided to the region other than the side to which the light is output from the light-emitting areas of the light source, the protrusions being formed in a comb shape, wherein “the protrusions of the adhesive layer are provided between adjacent light-emitting areas of the light source in a manner extending from a first end of a light-emitting surface of a first point light source to a second end of a light-emitting surface of a second point light source disposed side by side with the first end” in combination with the other required elements of the claim. 
Claims 18, 20, 24-25, 27-33 and 41 are allowable due to their dependency.
The most relevant reference, Nambu et al. (US 2015/0260909) in view of Kim et al. (US 2018/0149800) and Yuki et al. (US 2018/0173058) only discloses a planar illumination device comprising a light guide plate having a side surface and a principal surface; a light source facing the side surface of the light guide plate; and a fixing member that fixes the light guide plate to the light source, wherein the light source includes a plurality of point light sources, each of which includes a light emitting area, thereby the light source including a plurality of light-emitting areas, the fixing member includes a base and an adhesive layer bonded to the light source and the light guide plate, the base has a plurality of cut-out portions in front of each of the point light sources and a plurality of protrusions provided to a region other than a side to which the light is output from the light-emitting areas of the light source, the cut-out portions and the protrusions formed in a comb shape, the adhesive layer has a base portion collectively covering surfaces of the plurality of the point light sources, and a plurality of protrusions 
Yabe (US 2011/0058121, at least Fig. 3), Watanabe et al. (US 2018/0321556, at least Fig. 1), Gupta et al. (US 9097825, at least Fig. 2A-2B), Kusunoki (US 2016/0216438, at least Fig. 1-3), Gupta et al. (US 2017/0176835, at least Fig. 1) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding Claim 34, none of the prior art discloses or suggests a planar illumination device comprising a light guide plate having a side surface and a principal surface; a light source having a light-emitting surface; a fixing member that fixes the light guide plate to the light source, and a substrate on which the light source is provided is disposed only on a surface side opposite to a principal surface side, wherein the light source includes a plurality of point light sources each including a light emitting area, the fixing member includes a base and an adhesive layer bonded to the light source and the light guide plate, the base have a plurality of cut-out portions in front of each of the point light sources and a plurality of protrusions provided to a region other than a side to which the light is output from the light-emitting areas of the light source, the cut-out portions and the protrusions formed in a comb shape, the adhesive layer has a base portion collectively covering surfaces of the plurality of the point light sources, and a plurality of protrusions provided to the region other than the side to which the light is output from the light-emitting areas of the light source, the protrusions being formed in a comb shape, the fixing member is disposed on the principal surface side, the light source includes a light 
Claims 35-38 are allowable due to their dependency.
The most relevant reference, Nambu et al. (US 2015/0260909) in view of Kim et al. (US 2018/0149800) and Yuki et al. (US 2018/0173058) only discloses a planar illumination device recited in claim 16, and the feature that a substrate on which the light source is provided being disposed only on a surface side opposite to a principal surface side having the principal surface, and wherein the fixing member is disposed on the principal surface side; the light source includes a light emitting diode (LED). However, they do not teach that the adhesive layer is directly bonded to the principal surface of the light guide plate and to a surface of the LED opposite to a mounting surface of the LED that is mounted on the substrate in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871